UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-4186


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MICHAEL BRUCE DARCY,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Martin K. Reidinger,
District Judge. (1:09-cr-00012-MR-DLH-1)


Submitted:   March 14, 2011                  Decided:   March 30, 2011


Before WILKINSON and     KEENAN,   Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


James S. Weidner, Jr., LAW OFFICE OF JAMES S. WEIDNER, JR.,
Charlotte, North Carolina, for Appellant. Anne M. Tompkins,
United States Attorney, David A. Thorneloe, Assistant United
States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Michael      Bruce       Darcy        was    convicted          by     a    jury    of

transporting       a    minor    in    interstate             commerce       with       intent   to

engage in criminal sexual activity, in violation of 18 U.S.C.

§   2423(a)    (West      Supp.       2010),       and        travelling      in        interstate

commerce with a minor for the purposes of engaging in illicit

sexual conduct, in violation of 18 U.S.C. § 2324(b) (West Supp.

2010).     The district court sentenced Darcy to 151 months of

imprisonment, and he now appeals.                   Finding no error, we affirm.

             Darcy      argues       that     the        court          violated    his     Sixth

Amendment right to counsel in denying his motion, made on the

first day of trial, for a continuance to obtain new counsel.

“We review for abuse of discretion a district court’s rulings on

a   motion    to       substitute      counsel           and       on    a   request       for    a

continuance.”          United States v. Reevey, 364 F.3d 151, 156 (4th

Cir. 2004) (citation omitted).

             “An       essential       element           of     the       Sixth     Amendment’s

protection    of       right    to    counsel       is    that      a     defendant       must   be

afforded a reasonable opportunity to secure counsel of his own

choosing.”     United States v. Gallop, 838 F.2d 105, 107 (4th Cir.

1988)    (citations       omitted).         However,           a    defendant’s          right   to

counsel of his choosing is not unlimited, and “‘[s]uch right

must not obstruct the orderly judicial procedure and deprive

courts of the exercise of their inherent power to control the

                                               2
administration of justice.’”        United States v. Mullen, 32 F.3d

891, 895 (4th Cir. 1994) (quoting Gallop, 838 F.2d at 108).                In

determining whether a defendant’s motion for a continuance to

obtain new counsel should be granted, a district court should

consider: “(1) the timeliness of his [motion]; (2) the adequacy

of the court’s inquiry into his complaint about counsel; and (3)

whether [the defendant] and his counsel experienced a total lack

of communication preventing an adequate defense.”                 Reevey, 364

F.3d at 156-57 (internal quotation marks and citations omitted).

We have thoroughly reviewed the record and conclude that the

district court did not abuse its discretion in denying Darcy’s

motion for a continuance to obtain new counsel.

            Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in   the     materials

before   the   court   and   argument   would   not   aid   the    decisional

process.

                                                                     AFFIRMED




                                    3